Case 8:20-cv-00287-JVS-KES Document 250 Filed 06/01/20 Page 1 of 2 Page ID #:16827



 1
 2
 3
                                                                 JS-6/STAYED
 4
 5
 6
 7
 8
 9
10
11
12                            UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
     Federal Trade Commission,                     Case No. 8:20-cv-00287 JVS (KESx)
15
                 Plaintiff,                        ORDER STAYING CASE PENDING
16
                                                   ENTRY OF FINAL JUDGMENT
17               vs.
18                                                 Complaint Filed: February 12, 2020
     OTA Franchise Corporation, et al.,            Trial Date: December 15, 2020
19
20               Defendants.

21
22
23
24
25
26
27
28

                                                -1-
                        ORDER STAYING CASE PENDING ENTRY OF FINAL JUDGMENT
Case 8:20-cv-00287-JVS-KES Document 250 Filed 06/01/20 Page 2 of 2 Page ID #:16828



 1
           Having considered the Notice of Tentative Settlement and Stipulated Request for
 2
     Order Staying Case Pending Entry of Final Judgment and GOOD CAUSE appearing, the
 3
     Court orders as follows:
 4
           IT IS ORDERED THAT
 5
           1.     This case is stayed until further Order of the Court.
 6
           2.     All discovery response deadlines and depositions are stayed pending further
 7
     Order of the Court.
 8
           3.     The Court will continue to withhold any further rulings on the pending Order
 9
     to Show Cause re Receiver (Dkt. # 215), or any other matters.
10
           4.     In an effort to prevent the Monitor from incurring any further fees and costs,
11
     the Court hereby stays all Monitor obligations, including, without limitation, all
12
     monitoring and reporting obligations under the Preliminary Injunction and direct the
13
     Monitor to take all steps to cease incurring any further fees or costs until further Order
14
     from the Court. All other provisions of the Preliminary Injunction (Dkt. No. 130) will
15
     remain in full force and effect until further order of Court. However, the FTC shall
16
     promptly notify the Court of any violations of the Preliminary Injunction.
17
           5.     The FTC’s motion for leave to file a First Amended Complaint (Dkt. # 241)
18
     is ordered off calendar without prejudice to re-filing at a later date.
19
           6.     The Proposed Intervenors Amended Motion to Intervene (Dkt. #235) is
20
     ordered off calendar without prejudice to re-filing at a later date.
21
22
23
24
     Dated: June 01, 2020                     By:
25                                                  HON. JAMES V. SELNA
26                                                  UNITED STATES DISTRICT COURT JUDGE
27
28

                                                     -2-
                           ORDER STAYING CASE PENDING ENTRY OF FINAL JUDGMENT
